Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3-5, 8-12, 14-15, 17-22, 27-28 are presented for examination and claims 2, 6-7, 13, 16, 23-26 and 29-35 are cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1, 27 and 28, resides, at least in part, in that closest prior art of Rivers et al.  (US 2015/0948361) discloses systems and methods for performing a task on a material, or locating the position of a device relative to the surface of the material, and specifically discloses the following features (See paragraphs 1-49 and 86-133 of the description): “The system can include sensors, cameras or positioning logic to determine the tool’s position on the material and accurately move (or provide instructions for a user to move) the frame, stage, or tool to a desired coordinate on the material. The hybrid positioning system includes two or more positioning systems to position a tool. Upon determining the location of the tool and a desired location for the tool, the first positioning system (equivalent to a second positioning system in the present application) may be configured to move, adjust, or position the tool over a relatively large range (e.g., move the tool to anywhere on the work area or surface), but with relatively low accuracy. The second positioning system (equivalent to a first positioning system in the present application) may be configured to move, adjust, or position the tool over a relatively short range (e.g., within a radius of 5 inches of the current location of the tool (workpiece)), but with high accuracy, see paragraphs 1-49 and 86-133; however, the prior art does not disclose or suggest, alone or in combination, provide second information to the a second positioning system, to cause at least one actuator in the a second set of actuators to move the frame in a first direction relative to the workpiece such that as the working member advances with respect to a first portion of the desired path, new portions of the desired path move into the adjustment region associated with -2-Atty. Dkt. No. SHP008USRG01 the first positioning system, wherein the first direction is based at least in part upon a second target point on the desired path, and the second target point lies ahead of the first target point with respect to advancement of the working member with respect to the desired path; in combination with the other elements and features of the claimed invention.
As claims 3-5, 8-12, 14-15, 17-22 are directly or indirectly dependent on claim1 those claims are also allowable at least by virtue of their dependency. 
In addition, Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 1, 27 and 28 with proper motivation at or before the time it was effectively filed.
Therefore, Applicant's arguments and amendments filed 04/21/22 have been fully considered, and they are persuasive and claims 1, 3-5, 8-12, 14-15, 17-22, 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119